United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-40387
                           Summary Calendar


CHARLES FRANKLIN IRELAND,

                                     Plaintiff-Appellant,

versus

DOUG DRETKE; SANDRA BALDWIN, Correctional Officer; JOHN DOE,
Correctional Officer, Beto 1; Jane Doe, Correctional Officer,
Beto 1; UNIDENTIFIED UNIDENTIFIED, Officer of Gang Intelligence,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:05-CV-171
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charles Franklin Ireland, Texas prisoner # 506419, appeals

the dismissal of his 42 U.S.C. § 1983 suit for failure to exhaust

administrative remedies.    Ireland filed an untimely Step 1

grievance and did not attempt to file a Step 2 grievance.

Ireland’s untimely Step 1 grievance does not excuse his failure

to exhaust the prison grievance system.       See Days v. Johnson, 322

F.3d 863, 866-67 (5th Cir. 2003).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40387
                               -2-

     Ireland argues that he sufficiently exhausted his

administrative remedies because he filed his Step 1 grievance

while in the prison infirmary, which did not have a grievance

box, by giving it to a nurse.   Because Ireland did not raise this

argument in the district court, we do not consider it.   See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999); see also Stewart Glass & Mirror, Inc. v. U.S. Auto Glass

Discount Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).     We

also do not consider Ireland’s argument, raised for the first

time in his reply brief, that the district court erroneously

denied his request for the appointment of counsel.   See Wallace

v. County of Comal, 400 F.3d 284, 292 (5th Cir. 2005).

     The district court’s judgment is AFFIRMED.